I
                                                                                    ~r      J:-,           I
                                           NO. 30,042
                                                                                    Jt.;. ~'-.,l. r---~()
STATE OF TEXAS                                  §    IN THE   DISTRIC~URTFILED  IN ~~ ~~·
                                                                           (:' 16'
                                                §                    •~~~
                                                                    6th COURT OF. APPEALS
                                                                                                                                                                                  ..,. 1:-/
                                                    NO. 30,042                    ./{f~
                                                                                    '
        STATE OF TEXAS                                    ~ IN THE DISTRICT cb1fiit 6'q,-6' ~
        YS.                                               §   I 96TH JUDICIAL       DISTRI-~~--
                                                          §                                           ?'~
        CARLTON DANIEL JONES                              §   HUNT COUNTY, TEXAS                        · ~.


;             TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL
j
,
1                                           certify this criminal case is not a plea-bargain case     an~       the


i
i
I
                                                            \
        - + - - - - - - - - - - = = - - - - - - - J u l y 16,2015
i
~
                                                      Date Signed

I       I have received a copy of the certification. I have also been infonned of mv rights concerning
II.,    mv appeal in this criminal case, including anv right to file a pro se petition for discretiqnarv
        review pursuant to Rule 68 of the Texas Rule of Appellate Procedure. I have been admonished
        that mv attorney must mail a copy of the Court of Appeal's judgment and opinion to m\f last
        known address and that I have onlv 30 davs in which to file a pro se Petition for Discretiqnarv

II
        Review in the Court of Appeals. I acknowledge that, if I wish to appeal this case and if~ am
        entitled to do so, it is my duty to infonn my appellate attorney, by written communication, of
        any change in the address at which I am currently living or any change in my current prison Unit.   1




I       I understand that, because of appellate deadlines, if I fail to timely infonn my appellate attdmey
        of any change in my address, I may lose the opportunity to file a pro se Petition for Discretionary           /
    i



                                                         ---~R- ~
    r




        Reviev. '.                                        -.;ro--.,oks - -
        Cal' 1k?a :2 a> n -e